            CASE 0:20-cv-01958-PJS-LIB Doc. 18 Filed 08/04/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

James Paul Aery,                                              Civil No. 20-1958 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Kyle Nohre,

                       Defendants.

                           * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1.      Plaintiff’s Complaint is DISMISSED without prejudice for Plaintiff’s failure to

               comply with the Court’s Order of April 27, 2021 [Docket No. 16], and for lack of

               prosecution.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 8/4/21                                         s/Patrick J. Schiltz____________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
